Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-25 directed to inventions non-elected without traverse.  Independent claim 8, 15, and 25 do not incorporate the allowable subject matter, accordingly, claim 8-25 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: claims 8-25 are cancelled as directed to inventions non-elected without traverse; claims 8, 15, and 25 do not incorporate the allowable subject matter.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to Heilman’s flushing step not teaching transmembrane passage at the recited temperature are persuasive. The combination of Menda, Heilman, and Nejigaki fails to teach or suggest the full scope of the instant invention of manufacturing a hollow fiber membrane bundle, comprising polysulfone and PVP, and including rinsing the hollow fiber membrane bundle with a fluid, and treating the hollow fiber membrane bundle with water vapor,  the water vapor treatment is conducted between the rinsing step and a heat sterilization step and comprises at least one step in which the water vapor is conducted into the interior of the fibers and permeates through the membrane wall to the exterior of the fibers under the application of pressure at temperatures of 50°C to 98°C.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/               Examiner, Art Unit 1777                                                                                                                                                                                         

		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777